DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1) Claims 31-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prencipe et al., (US 2007/0183989, cited in IDS) in view of Kohli et al., (US 2009/0202455).

Prencipe et al. teaches compositions for "reducing one or more of plaque, tartar, caries, dentinal sensitivity, malodor, and/or inflammation" (claim 28) comprising a zinc salt as active ingredient (Abstract).  
Note: Dentinal sensitivity is a result of dental enamel erosion insofar as dentinal sensitivity is taught therein to “occur when protective enamel or cementum covering dentin is lost, thereby exposing the dentin tubules to the mouth environment” (p. 1, para. [0003]).  Since the method of Prencipe reduces dentinal sensitivity it also reduces dental enamel erosion.

Prencipe et al. teaches, "Exemplary suitable zinc salts such as, e.g., . . . zinc phosphate . . . zinc chloride or mixtures thereof" (p. 2, para. [0020]); and “[t]he oral composition may optionally comprise . . . amino acid active compound” (p. 5, para. [0051]).

Prencipe et al. teaches that actives are provided in “safe and effective" amount and may typically range from about 0.01% to about 80% (claims 2, 4)(p. 5, para. [0048]). Accordingly, it would have been obvious to select from 1 to 3% zinc phosphate, as per claims 32, 34, 43.

The compositions of Prencipe et al. further comprise an abrasive, antibacterial agents, whitening agents (claims 33, 38, 39) (p. 4, para. [0047]), humectants, surfactants, (claim 35) (p. 6, para. [0057]), fluoride ions, e.g. sodium fluoride (claim 36, 13)(p. 2, para. [0025]), alkali phosphate salts, e.g. tetrapotassium pyrophosphate, which may be present from “about 0.01 to about 5%” (claim 37, 43) (p. 3, para. [0036]), an acidic and basic pH, as per claims 41 and 42 insofar as it teaches a pH of “about 6 to about 10” (p. 6, para. [0056]). Prencipe et al. teaches a silica abrasive dentifrice base, as per claim 43 (see Example 1 at p. 7).

Prencipe et al. does not teach where the amino acid active compound is arginine.

Kohli et al. teaches “oral care compositions comprising an effective amount of a salt of a basic amino acid" (abstract). Kohli et al. teaches, "Arginine and other basic amino acids have been proposed for use in oral care and are believed to have significant benefits on combating cavity formation and tooth sensitivity" (p. 1, para. [0003]).

Arginine may be present in amounts of at least about 1% (p. 1, para. [0007]). Accordingly, it would have been obvious to select 1 to 8% arginine.  Accordingly, the amount of arginine would have been sufficient to enhance the solubility of zinc phosphate.

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add a basic amino acid, e.g. arginine to the method of Prencipe et al. since “[a]rginine and other basic amino acids have been proposed for use in oral care and are believed to have significant benefits on combating cavity formation and tooth sensitivity”, as taught by Kohli et al.
It is noted that the compositions of Prencipe et al. would have had superior efficacy against demineralization insofar as they comprise zinc phosphate and amino acids.  Furthermore, Prencipe et al. teaches, “the invention provides oral compositions that treat an oral surface having dentinal sensitivity” (p. 2, para. [0024]) a condition that “typically occurs where protective enamel or cementum covering dentin is lost” (Id.).  Loss of enamel or cementum is evidence of dental erosion.
The compositions of Kohli et al. are taught to be useful for “remineralizing teeth” (p. 1, para. [0005]), serving as an additive advantage in the method of Prencipe et al. The use of arginine specifically would have held benefit against acidic conditions, in particular, insofar as Kohli et al. teaches, “It is believed that regular use of a composition of the Invention, over time, will lead to a relative increase in the arginolytic bacteria and relative decrease in the cariogenic bacteria, resulting in a higher pH . . . It is believed that this pH-raising effect may be mechanistically separate from and complementary to the effect of fluoride in promoting remineralization and strengthening tooth enamel”(p. 2, para. [0029])  See also “Efficacy in Raising Plaque pH” (Example 5 at p. 14).

2) Claims 31-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glandorf et al., (US 2007/0183989, cited in IDS) in view of Kohli et al., (US 2009/0202455).

Glandorf et al. teaches compositions for "effective in preventing and controlling oral cavity conditions including plaque, calculus, caries, periodontal disease, mouth malodor and dental erosion and have acceptable aesthetics without the unpleasant astringent and metallic taste associated with the use of zinc”, wherein the compositions require “from about 0.01 to about 10% by weight of an essentially water-insoluble zinc compound (Abstract), as per claims 32, 34, 43.  
Glandorf et al. teaches, "Examples of essentially water insoluble zinc compounds useful herein include . . .  zinc phosphate, zinc pyrophospahte . . ." (p. 2, para. [0024]); and “[t]he present compositions may optionally include an additional anticalculus agent, such as a pyrophosphate salt as a source of pyrophosphate”, e.g. “tetrapotassium pyrophosphate” (alkali phosphate salt) (p. 4, para. [0048]), which may be present “from about 1% to about 15%” (Id. at para. [0049]).

The compositions of Glandorf et al. further comprise “fluoride ions sources, anti-calculus or anti-tartar agents, desensitizing agents, teeth whitening agents such as peroxide sources, abrasives such as silica . . . humectants . . . surfactants . . . and mixtures thereof” (claims 33, 38, 39) (p. 2, para. [0021]); an acidic and basic pH, as per claims 41 and 42 insofar as it teaches a pH of “about 4 to about 10” (p. 3, para. [0029]). The compositions also comprise “antibacterial agents”, as per claim 38 (p. 6, para. [0062]). 
Fluoride ion may be present form “about 0.0025% to about 5.0%” (p.4, para. [0043]), which is equivalent to about 250ppm to about 50,000 ppm, as per claim 43.

Prencipe et al. does not teach a basic amino acid in free or orally acceptable salt form, e.g. arginine.

Kohli et al. teaches “oral care compositions comprising an effective amount of a salt of a basic amino acid" (abstract). Kohli et al. teaches, "Arginine and other basic amino acids have been proposed for use in oral care and are believed to have significant benefits on combating cavity formation and tooth sensitivity" (p. 1, para. [0003]).

Arginine may be present in amounts of at least about 1% (p. 1, para. [0007]). Accordingly, it would have been obvious to select from 1 to 8% arginine.  Accordingly, the amount of arginine would have been sufficient to enhance the solubility of zinc phosphate.

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to combine the basic amino acid, e.g. arginine, with the method of Glandorf et al. since “[a]rginine and other basic amino acids have been proposed for use in oral care and are believed to have significant benefits on combating cavity formation and tooth sensitivity”, as taught by Kohli et al.
It is noted that the compositions of Glandorf et al. would have had superior efficacy against demineralization insofar as they comprise zinc phosphate and polyphosphates, which are said to be useful against dental erosion.  
The compositions of Kohli et al. are taught to be useful for “remineralizing teeth” (p. 1, para. [0005]), serving as an additive advantage in the method of Glandorf et al. The use of arginine specifically would have held benefit against acidic conditions, in particular, insofar as Kohli et al. teaches, “It is believed that regular use of a composition of the Invention, over time, will lead to a relative increase in the arginolytic bacteria and relative decrease in the cariogenic bacteria, resulting in a higher pH . . . It is believed that this pH-raising effect may be mechanistically separate from and complementary to the effect of fluoride in promoting remineralization and strengthening tooth enamel”(p. 2, para. [0029])  See also “Efficacy in Raising Plaque pH” (Example 5 at p. 14).


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612